Citation Nr: 1741372	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  09-00 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the August 2002 rating decision which assigned a September 18, 2001 effective date for the grant of service connection for neuropathy of the left forearm.  

2.  Entitlement to an effective date prior to September 18, 2001 for the grant of service connection for neuropathy of the left forearm.

3.  Whether there was CUE in the June 2004 rating decision which assigned an August 11, 1999 effective date for the grant of service connection for chorioretinitis of the left eye.  

4.  Entitlement to an effective date prior to August 11, 1999 for the grant of service connection for chorioretinitis of the left eye. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1955 to September 1959.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, following a CUE claim concerning the effective dates received in July 2004.  This matter was last before the Board in June 2016, whereupon it was remanded in order for the RO to issue a statement of the case regarding a separate issue of CUE in a prior RO rating decision.  Following the issuance of a March 2017 supplemental statement of the case in which the RO continued the denial of the enumerated issues listed above, the case was returned to the Board for its adjudication.  

The Board acknowledges that the Veteran submitted a substantive appeal on VA Form 9 of the statement of the case finding that there was no CUE in the June 7, 1960 rating decision which denied service connection for left arm neuropathy and left eye disability.  That statement of the case was dated November 15, 2016, so the Veteran had until January 14, 2017, or 60 days later, to submit his formal appeal of that decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  The Veteran's VA Form 9 is dated January 17, 2017, and was received by the RO on February 2, 2017, so it was clearly submitted outside the 60 day deadline necessary to be accepted as timely.  The Veteran was informed in a February 2017 letter that the RO had determined his substantive appeal of the November 15, 2016 statement of the case was untimely. An extension of the 60-day period for filing a substantive appeal may be granted for good cause.  38 U.S.C.A. § 20.303.  To this date, the Veteran has not submitted any such request, and has not indicated that he disagrees with the determination of the RO.  Accordingly, the Board concurs with the RO's determination that the Veteran's substantive appeal was untimely and consequently has no jurisdiction over the issue of CUE in the June 7, 1960 rating decision.  

The Veteran requested a Travel Board hearing on the issues in the January 2017 VA Form 9.  However, that document only concerns issues that the Board has determined are not timely perfected for appeal.  Accordingly, there is no basis for additional action to schedule a Travel Board hearing in this case.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing at his local RO in February 2012.  A transcript of that hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a June 1960 decision, the RO denied the Veteran's claim of service connection for a left eye condition and granted service connection for a left forearm scar with a noncompensable rating effective September 8, 1959.  The Veteran was notified of the determination, did not perfect appellate review of the determination, and VA did not receive relevant new and material evidence within one year of the determination; thus, the decision is final.  

2.  In a February 9, 1972 decision, the RO denied the Veteran's request to reopen his claim of service connection for a left eye condition.  The Veteran was notified of the determination, did not perfect appellate review of the determination, and VA did not receive relevant new and material evidence within one year of the determination; thus, the decision is final.  

3.  In an August 7, 2002 rating decision, the RO granted a separate 10 percent rating for left forearm neuropathy effective September 18, 2001. 

4.  The Veteran has not alleged an error of fact or law in the August 7, 2002 rating decision that compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  

5.  In a correspondence dated in February 2004 the Veteran requested that his claim for an effective date earlier than September 18, 2001 for the grant of service connection for left arm neuropathy be withdrawn; he concurrently submitted a February 2004 claim of CUE in the August 7, 2002 rating decision.  

6.  In a June 10, 2004 rating decision, the RO granted service connection for left eye chorioretinitis and assigned a 30 percent evaluation effective August 11, 1999. 

7.  The Veteran filed a claim of CUE in the June 10, 2004 dated in July 2004; that claim was premature as the June 10, 2004 decision was not final at the time of the claim.  

8.  The application to reopen a service connection claim for left eye chorioretinitis was received by VA on August 11, 1999 and was the earliest statement received by VA expressing a desire or intention to seek such benefit that was further supported by the submission of new and material evidence, following the most recent prior final denial of a claim for the benefit. 


CONCLUSIONS OF LAW

1. The August 7, 2002 rating decision assigning an effective date of September 18, 2001 for the grant of service connection for left forearm neuropathy was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 1110, 5109A, 7104, 7105 (West 2014); 38 C.F.R. § 3.104 (a), 3.105(a), 3.155, 3.156, 3.160(d), 20.302, 20.1103 (2016). 

2.  The Veteran's freestanding claim seeking an effective date prior to September 18, 2001 for the grant of entitlement to service connection for left forearm neuropathy lacks legal merit.  38 U.S.C.A. §§ 5109A, 7105 (West 2015); 38 C.F.R. § 20.101 (2015); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

3.  In the absence of a final decision, the claim of CUE in the June 2004 rating decision which assigned an August 11, 1999 effective date for the grant of service connection for chorioretinitis of the left eye lacks legal merit.  38 U.S.C.A. §§ 1110, 5109A, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 3.105(a), 3.155, 3.156, 3.160(d), 20.302, 20.1103 (2016). 

4.  The criteria for an effective date earlier than August 11, 1999, for the grant of service connection for left eye chorioretinitis have not been met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

As for the CUE claims, the United States Court of Appeals for Veterans Claims (Court) has held that reversal or revision of prior decisions due to CUE is not a claim but a collateral attack on a prior decision.  Thus, one requesting such reversal or revision is not a claimant within the meaning of the Veterans Claims Assistance Act of 2000 (VCAA) and consequently, the notice and development provisions of the VCAA do not apply in CUE adjudications.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Legal Criteria 

Generally, the effective date for an award of compensation or claim for increase is the date of receipt of the claim or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2015).  The date of entitlement is the date the claimant meets the basic eligibility criteria for the benefit. Additionally, 38 U.S.C.A. § 5101 (a) provides that "[a] specific claim in the form prescribed by the Secretary . . . must be filed in order for benefits to be paid or furnished to any individual."  In McTighe v. Brown, 7 Vet. App. 29 (1994), the Court remarked that 38 U.S.C.A. § 5110 and 38 U.S.C.A. § 5101 clearly establish that an application must be filed.

For VA compensation purposes, a "claim" is defined as "a written communication requesting a determination of entitlement or evidencing a belief in entitlement, to a specific benefit under the laws administered by the Department of Veterans Affairs submitted on an application form prescribed by the Secretary."  38 C.F.R. § 3.1 (p) (2015).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits." 38 C.F.R. § 3.155(a) (2015).  It must "identify the benefit sought."  Id.  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an applications or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In addition, an application that had been previously denied cannot preserve an effective date for a later grant of benefits based on a new application.  38 C.F.R. 
§ 3.400(q); see Wright v. Gober, 10 Vet. App. 343, 346-47 (1997); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application.").  "The statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Sears v. Principi, 16 Vet. App. 244, 248 (2002).

Thus, the effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).

Notably, for the Veteran to be awarded an effective date based on an earlier claim that became final and binding, he has to collaterally attack the prior decision and show there was CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Similarly, in Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the Court held that once a rating decision that establishes an effective date for an award becomes final, the only way that such a decision can be revised is if it contains CUE.  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court found that there is no valid freestanding claim for an earlier effective date. The Court held that if a freestanding claim for an earlier effective date is raised, an appeal in the matter should be dismissed.

As to pleading CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The question of whether CUE is present in a prior determination is analyzed under a three-pronged test.  First, it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed and evaluated) or whether the statutory or regulatory provisions extant at that time were incorrectly applied.  Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Third, a determination that there was CUE must be based upon the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Court has defined CUE as administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  However, the mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

The Court has also held that the failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The essence of a claim of CUE is that it is a collateral attack on an otherwise final rating decision by a VARO.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity which attaches to that final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  See Fugo, 6 Vet. App. at 44.

Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed upon a claimant who seeks to establish prospective entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); see also Berger v. Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's "extra-heavy burden" of persuasion before the Court in a claim of CUE).




Procedural History

The Veteran submitted a request to reopen his previously denied claim of entitlement to service connection for a left eye condition in August 1999, which was denied in a June 2000 rating decision.  Following a June 2000 notice of disagreement and a July 2000 statement of the case which continued the denial of the request to reopen, the Veteran formally appealed his claim to the Board on a VA Form 9 substantive appeal submitted in September 2000.  The Board in April 2004 granted the Veteran's request to reopen the claim of service connection for a left eye condition, now characterized as chorioretinitis of the left eye, and also granted service connection for the condition.  This was memorialized in a June 2004 rating decision which granted assigned a 30 percent evaluation for left eye chorioretinitis with an effective date of August 11, 1999.  

The Veteran submitted a statement in July 2004 in which he asserted that there was CUE in the assignment of the effective date in the June 2004 rating decision.  In an October 2004 correspondence the RO informed the Veteran that his July 2004 statement was interpreted as a notice of disagreement with the June 2004 rating decision, and that he was required to inform the RO as to what appeal process he would like to pursue in regards to his disagreement.  However, in November 2004 the RO sent the Veteran a correspondence acknowledging that it had erroneously interpreted the July 2004 statement as a notice of disagreement when it properly should have been taken as a claim of CUE.  

The RO inexplicably concluded that the Veteran's claim of CUE was in regards to the Board's April 2004 grant of service connection rather than its own assignment of the effective date of that grant, and referred the issue of CUE to the Board.  In an April 2006 correspondence, the Veteran's representative acknowledged the error and asked that the claim of CUE in the Board's April 2004 decision be withdrawn and the matter returned to the RO for its adjudication of the CUE claim.  Accordingly, the Board in a June 2006 decision dismissed the claim of CUE in its April 2004 decision.  Thereafter, the RO in an August 2006 rating decision addressed the issues of CUE in the August 2002 and June 2004 rating decisions, and denied both claims of CUE.  Those issues have remained on appeal.  
The Board acknowledges that the Veteran properly submitted a notice of disagreement with the effective date of the grant of service connection for left eye chorioretinitis assigned by the RO in the June 2004 rating decision.  As that notice of disagreement preserved the original appeal of the effective date, however, there was no final decision to form the basis of a CUE claim.  Therefore, the Board finds that there is no valid claim of CUE in the June 2004 decision and that this issue must be dismissed for failure to present a valid claim.  Smith, 35 F. 3d at 1527.  The effective date claim has been properly preserved during the pendency of the appeal and is addressed below.  

As for the effective date of the grant of service connection for left arm neuropathy, the Veteran submitted a September 2002 notice of disagreement with the August 2002 rating decision granting service connection with an effective date of September 18, 2001.  The RO denied an earlier effective date of the grant of service connection for left arm neuropathy in a November 2002 statement of the case, which the Veteran appealed to the Board in a January 2003 substantive appeal on VA Form 9.  In a February 2004 correspondence received by VA prior to the Board's adjudication, the Veteran stated that he sought to withdraw his appeal of the effective date of the grant of service connection for left arm neuropathy and also raised the issue of CUE in the August 2002 rating decision.  Accordingly, the Board in an April 2004 decision acknowledged the Veteran's withdrawal request and dismissed the appeal for an earlier effective date of the grant of service connection for left arm neuropathy; the issue of CUE in the August 2002 rating decision was referred back to the RO for its adjudication.  

Upon the Veteran's withdrawal of his appeal of the effective date of the grant of service connection for left arm neuropathy, the RO's August 2002 rating decision became final based on the evidence of record at the time and was not subject to revision in the absence of CUE in the decision.  38 U.S.C.A. §§ 5109A, 7105; see Rudd, supra.  The Board acknowledges that the issue of entitlement to an effective date earlier than September 18, 2001 for the grant of service connection for left arm neuropathy was first characterized as distinct from the claim of CUE in the August 2002 rating decision as per an April 2012 Board decision, and has been preserved on appeal ever since.  The Board now finds, however, that to establish a separate and distinct claim for an earlier effective date is in violation of Rudd; therefore, the Board concludes that this freestanding effective date claim must be dismissed.  Id.  

Earlier effective date for left eye chorioretinitis

The Veteran contends that the effective date of the grant of service connection for left eye chorioretinitis should be September 8, 1959, the day following his discharge from the military, as he reopened his previously submitted claim that was denied in a March 1960 rating decision.  

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400. 

A "claim" means a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p).  An informal claim is any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim. The communication may be from the Veteran, his or her representative, a Member of Congress, or anyone acting as next friend of a Veteran who is not sui juris.  38 C.F.R. § 3.155.

When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award of compensation is date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a).  Such records include, but are not limited to: (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name, as long as the other requirements of 38 C.F.R. § 3.156(c) are met; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1).

38 C.F.R. § 3.156(c)(1) does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the Veteran failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. 
§ 3.156(c)(2).

An award made based all or in part on the records identified by 38 C.F.R. § 3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim. 38 C.F.R. § 3.156(c)(3).

The Board notes that the pertinent provisions of 38 C.F.R. §§ 3.156(c) and 3.400(q) were in effect at the time of the June 2004 rating decision and have remained unchanged since then.  The Veteran submitted a claim of service connection for a left eye disability in September 1959, which was denied by the RO in a June 1960 rating decision.  The Veteran did not file a notice of disagreement, nor was new and material evidence received within one year of the rating decision.  Thus, the June 1960 rating decision became final by operation of law, except that the claim may be reopened if new and material evidence was received.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156.

The Veteran submitted a new claim of service connection for a left eye condition in January 1972, which was interpreted by the RO to be a request to reopen the previously denied claim.  In a February 1972 letter, the RO informed him that it was denying his request to reopen the previously denied service connection claim as he did not submit any new and material evidence in support of the claim.  The Veteran did not file a notice of disagreement with that determination, nor was new and material evidence received within one year of the rating decision.  Thus, the February 1972 determination to deny the request to reopen also became final by operation of law.  38 C.F.R. § 20.302(a).

The Veteran once again submitted a claim of service connection for a left eye condition in August 1999, and again the RO properly interpreted this claim as a request to reopen the previously denied claim.  In a September 1999 correspondence, the RO notified the Veteran that his claim was being processed as a request to reopen his previously denied claim, and informed the Veteran that he needed to submit new and material evidence to support the reopening of his claim.  Following the RO's June 2000 rating decision and subsequent July 2000 statement of the case, both of which denied the reopening of the service connection claim, the Veteran appealed the decision to the Board, which issued a January 2002 decision reopening the previously denied claim.  After reopening, the issue stayed on appeal until returning to the Board in April 2004, whereupon service connection was granted for left eye chorioretinitis.  In a June 2004 rating decision the RO assigned a 30 percent evaluation for the disability with an effective date of August 11, 1999, the date of the Veteran's most recent claim which was interpreted as a request to reopen the previously denied service connection claim.  

After considering the procedural background of this case, the Board finds that there is no basis upon which to find that the Veteran is entitled to an effective date earlier than August 11, 1999 for the grant of service connection for left eye chorioretinitis.  As outlined above, the effective date of a previously denied claim that is subsequently granted based on the submission of new and material evidence is the later of the date of the receipt of application to reopen or the date that entitlement arose, in this case, August 11, 1999.  38 C.F.R. § 3.400(q)(2).

The Board has also considered the applicability of 3.156(c) and whether this regulation warrants an earlier effective date for the Veteran's claims.  However, VA was not in receipt of any new service treatment records between September 8, 1959 and August 11, 1999, and there is no indication that VA could have obtained any such records but did not do so.  Accordingly, an effective date prior to August 11, 1999 is not warranted on this basis either.  

CUE in the August 2002 decision

The Veteran asserts that there was CUE in the RO's August 2002 rating decision to assign an effective date of September 18, 2001 for the grant of service connection for left forearm neuropathy.  He contends that the effective date of the grant should be September 8, 1959, the day following his discharge from the military, as he should have been diagnosed with and granted service connection for left arm neuropathy as of that date.  

The Veteran submitted a claim of service connection for residuals of a dog bite injury he experienced in service in September 1959.  In a June 1960 rating decision, the RO granted service connection for a left forearm scar and rated it as noncompensable, effective September 8, 1959, the day following the Veteran's discharge from service.  The Veteran did not file a notice of disagreement, nor was new and material evidence received within one year of the rating decision.  Thus, the June 1960 rating decision became final by operation of law, except that the claim may be reopened if new and material evidence was received.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 3.156.

In September 2001, the Veteran submitted a claim for a compensable rating of his left forearm scar.  Thereafter, in an August 2002 rating decision, the RO denied the increased rating claim and assigned a separate 10 percent rating for left arm neuropathy, effective September 18, 2001, the date of the increased rating claim.  The Veteran then appealed the effective date of the grant of service connection for left arm neuropathy, and further asserted that there was CUE in the August 2002 decision to assign September 18, 2001 as the effective date for the grant of service connection for left forearem neuropathy.  Those issues are presently before the Board.  

After considering the procedural background of this case as well as the record, the Board finds that there is no basis upon which to find that it was clearly and unmistakably erroneous for the Board to not assign September 8, 1959 as the effective date for the grant of service connection for left forearm neuropathy.  The effective date of an award of compensation based on an original claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2). 

Here, there was no evidence, medical or otherwise, that the Veteran was experiencing left forearm neuropathy at the time of the original claim of service connection for residuals of a dog bite injury.  Treatment records dating from June 1958 document the Veteran's initial injury and the subsequent therapy to restore full range of motion of the left arm following the injury.  By the end of June 1958, those records detail that the Veteran had full range of motion.  Subsequent treatment records do not show that the Veteran sought any additional treatment for symptoms attributable to the left forearm laceration, to include any neuropathy symptoms.  On the Veteran's August 1959 separation examination a history of a dog bite injury is noted, however, the examiner found that there were no complaints or sequelae associated with the resulting laceration.  Following the submission of his claim of service connection, the Veteran was afforded a VA examination in March 1960, during which the examiner noted the left forearm scar and reported that it was well-healed and asymptomatic.  At no point leading up to the June 1960 rating decision did the Veteran report any symptoms of left arm neuropathy, nor did treatment records both during service and after discharge indicate that the left forearm scar was anything but well-healed and asymptomatic. 

The first indication that the Veteran was experiencing symptoms of left forearm neuropathy is contained in the September 18, 2001 correspondence which constitutes the Veteran's original claim of service connection for left forearm neuropathy.  In that correspondence, the Veteran asserted that he felt a sensation "like hitting your funny bone" whenever the scar area on his left forearm was touched.  Thereafter, in a March 2002 letter, a Dr. W.M. stated that the Veteran reported experiencing burning and dysthesias surrounding the laceration site, and opined that the neuropathy the Veteran experienced in his left forearm was the result of the in-service dog bite injury.  The Veteran reported in an April 2002 statement that the area around his left forearm scar had no normal sensation and when touched by clothing had a numb feeling with tingling.  He also acknowledged that he had not previously contacted a doctor or hospital regarding the neuropathy symptoms.  

The Veteran's claim is essentially that he should have been diagnosed with left arm neuropathy prior to the June 1960 rating decision and granted service connection for such in that decision, thus making the effective date September 8, 1959, the effective date assigned for the grant of service connection for the left forearm scar.  Without going to the merits of the June 1960 decision, the Board lends no credence to this argument as an alleged failure to properly diagnose a condition does not constitute CUE since this is merely a misinterpretation of facts, not a failure to apply the correct statutory and regulatory provisions to the correct and relevant facts which is necessary for a CUE claim.  See Thompson, 1 Vet. App. at 253.  VA was first alerted to the fact that the Veteran was experiencing symptoms of left forearm neuropathy when he submitted the September 18, 2001 claim for a compensable rating for left forearm scar, and thus that date is the date at which entitlement to service connection for left forearm neuropathy arose.  

The Board has also considered the applicability of section 3.156(c) and whether this regulation warrants an earlier effective date for the Veteran's claim.  However, VA was not in receipt of any new service treatment records between September 8, 1959 and September 18, 2001, and there is no indication that VA could have obtained any such records but did not do so.  Accordingly, an effective date prior to September 18, 2001 is not warranted on this basis.  Moreover, even if it were found that VA could have obtained pertinent service treatment records prior to September 18, 2001 and thus established an earlier effective, the failure to do so would not constitute CUE as this would be an alleged failure of the duty to assist.  See Crippen, 9 Vet. App. at 424.  

Nothing in the record suggests that, based on the evidence and law that existed at the time of the August 2002 rating decision, either the correct facts were not before the adjudicator or the regulatory provisions extant at the time were incorrectly applied.  Therefore, the Board concludes that it was not CUE for the RO to assign an effective date of September 18, 2001 for the grant of service connection for left forearm neuropathy, and the appeal as to this issue is denied.


ORDER

The appeal seeking an effective date earlier than August 11, 1999 for the grant of service connected for left chorioretinitis on the basis of CUE in a June 10, 2004 rating decision is dismissed. 

The appeal seeking an effective date prior to September 18, 2001 for the grant of service connection for left forearm neuropathy on a basis other than CUE in an August 7, 2002 rating decision is dismissed.  

Entitlement to an effective date prior to August 11, 1999 for service connection for left eye chorioretinitis on a basis other than CUE is denied.  

The August 7, 2002 rating decision that assigned an effective date of September 18, 2001 for the grant of service connection for left forearm neuropathy was not CUE; the appeal is denied. 


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


